Filed 1/27/14 In re Noah K. CA2/4
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                         SECOND APPELLATE DISTRICT

                                                        DIVISION FOUR




In re NOAH K., a Person Coming Under                                          B247711
the Juvenile Court Law.
                                                                              (Los Angeles County
THE PEOPLE,                                                                   Super. Ct. No. VJ42833)

          Plaintiff and Respondent,

          v.

NOAH K.,

          Defendant and Appellant.




          APPEAL from an order of the Superior Court of Los Angeles County, Stephanie
M. Davis, Juvenile Court Referee. Affirmed.
          Arielle Bases, under appointment by the Court of Appeal, for Defendant and
Appellant.
          No appearance for Plaintiff and Respondent.


                                        _______________________________
       Noah K. appeals from an order of the juvenile court declaring him a ward of the
court under Welfare and Institutions Code section 602 after the court found true an
allegation that he committed second degree robbery, a felony, in violation of Penal Code
section 211. His appointed counsel found no arguable issues for appeal. We find no
basis for reversal and affirm.


                     FACTUAL AND PROCEDURAL SUMMARY
       Lawrence W., 15 years old, was skateboarding in a parking lot at an elementary
school on the afternoon of July 16, 2012. He was approached by three young men
walking shoulder to shoulder. Lawrence identified appellant as the person in the middle
of the group. Appellant told Lawrence to empty his pockets. As he did so, the man to
appellant’s right brandished a silver pocket knife. Appellant denied seeing the knife and
said he did not know about it. Lawrence was afraid he would be harmed if he resisted.
So he emptied his pockets, taking out a cell phone. Appellant took the cell phone. The
three men walked to a car and drove away. Lawrence reported the robbery. He had a
hunch that he knew the man in the middle and looked on Facebook for photographs
posted by friends. He found a photo of appellant, who attended the same high school.
He told an investigating officer that he knew one of the robbers.
       Deputy Sheriff Aaron King was assigned to investigate the robbery. He spoke to
Lawrence, who identified appellant as the person who took his cell phone. Deputy King
                                                            1
contacted appellant. Appellant was advised of his Miranda rights and acknowledged
that he understood them. He initially denied any knowledge or involvement in the
robbery of Lawrence. Deputy King told him that he had been positively identified by the
victim, who knew him from school. Appellant admitted that he told Lawrence to empty
his pockets and took the telephone, but said he was not the person with the knife. Deputy
King asked where the cell phone was. Appellant told him that he gave it to a friend to
hold. Deputy King contacted that person and recovered a cell phone. He took the phone


       1
           Miranda v. Arizona (1966) 384 U.S. 436.

                                             2
to Lawrence, who was able to identify it as his by entering his own password to unlock it
in the deputy’s presence.
       A petition was filed against appellant under Welfare and Institutions Code section
602, alleging he committed the felony robbery of Lawrence in violation of Penal Code
section 211. Appellant denied the allegations. Lawrence, Deputy King, and appellant
testified at the adjudication. Appellant’s counsel made a Miranda objection to Deputy
King’s testimony about appellant’s admissions of guilt. He argued that Deputy King was
obligated to affirmatively ask appellant whether he wanted an attorney after appellant
acknowledged that he understood his rights under Miranda. There was no evidence that
appellant indicated that he wanted an attorney during the interrogation, and the trial court
overruled the objection.
       Appellant testified in his own defense. He said he met the other two robbers,
whom he knew from playing basketball, at a neighborhood park. They offered him a ride
home after the basketball game ended. As they drove, the two asked appellant if he
wanted to “‘jack’” people. He thought this was a joke. But when they saw Lawrence, the
other two said, “Let’s rob him.” Appellant was not scared, but felt peer pressure to
participate in the robbery. He did not know that one of them possessed a knife and
planned to use it in the robbery. He never saw the knife during the course of the robbery.
       The court sustained the petition, finding evidence beyond a reasonable doubt that
the phone was taken from Lawrence by the use of force and fear. It found all the
elements of robbery under Penal Code section 211 were proven beyond a reasonable
doubt. With the agreement of counsel, the court immediately proceeded to disposition.
       The court considered the probation report, appellant’s school records
demonstrating improving grades after this incident and prior disciplinary incidents, and
records of completed and continuing counseling. He also considered a letter submitted
by appellant. Appellant had no prior juvenile record. He addressed the court and
acknowledged that he had made a big mistake. He admitted that he had been stupid, but
said “that’s not who I am.” Appellant said he had changed a lot since the robbery and



                                             3
was attending school and obeying his parents. He said he wanted to change and promised
that the court would not see him again.
       The court followed the probation department’s recommendation and ordered
appellant home on probation. He was ordered to spend the school spring break from
March 29 to April 7, 2013 in juvenile hall. Appellant filed a timely notice of appeal.


                                      DISCUSSION
       We appointed counsel to represent appellant on appeal. Appointed counsel filed
an appellate brief raising no issues, but asking that we independently review the record
on appeal pursuant to People v. Wende (1979) 25 Cal. 3d 436, 441–442. We advised
appellant that he had 30 days within which to submit by brief or letter any contentions or
argument he wished this court to consider. We have received no response to this letter.
We have independently reviewed the entire record on appeal and find no arguable issues
that could aid appellant.


                                     DISPOSITION
       The order sustaining the petition is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                 EPSTEIN, P. J.
We concur:



       MANELLA, J.



       SUZUKAWA, J.




                                             4